DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group I. Claims 1, 2, and 15, drawn to a soft magnetic alloy comprising an amorphous phase, classified in H01F1/15308.
Group II. Claims 3-14 and 16, drawn to a soft magnetic alloy comprising nanocrystalline grains, classified in H01F1/15333.

The inventions are independent or distinct, each from the other because:
Groups I and II are related as mutually exclusive species in an intermediate-final product relationship.  Distinctness is proven for claims in this relationship if the intermediate product is useful to make other than the final product, and the species are patentably distinct.  See MPEP § 806.05(j).  In the instant case, the invention of Group I 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification
the inventions have acquired a separate status in the art due to their recognized divergent subject matter
the inventions require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that for the reply to this requirement to be complete, it must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Election by Telephone
During a telephone conversation with Travis Howell on 03/17/2021, a provisional election was made with traverse to prosecute the invention of Group II, claims 3-14 and 16.  Affirmation of this election must be made by applicant in replying to this Office action.
Claims 1, 2, and 15 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Joint Inventors
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
Four (4) information disclosure statement(s) (IDS) were submitted on 06/04/2019, 09/12/2019, 04/16/2020, and 09/21/2020 and are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-14 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, the claim is indefinite because the formula lacks units.  It is unclear whether the proportions are in weight, mass, or atomic percent.  Therefore, the scope cannot be determined.
Regarding claims 4-14 and 16, the claims are likewise rejected, as they require all the features of claim 3.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 

Claims 3-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0065100 (A1) to Yoshizawa et al. (“Yoshizawa”).
Regarding claims 3, 6, 7, and 12, Yoshizawa teaches a nanocrystalline soft magnetic alloy.  Title; abstract.  The overall formula is as follows (atomic %) (abstract; para. [0011]):
Fe100-a-b-c-dMaSibBcCd
The sum of a+b+c+d ranges from 9 to 35 (a+b+c+d+e+f+g being 0.09-0.35 and a+b+c+d+e+f+g < 1 is satisfied).  Abstract; para. [0011].  This means that Fe is present in an amount of 65-91 at.% (0.65 ≤ (1-(a+b+c+d+e+f+g)) ≤ 0.91), which falls within the claimed range.
M can be at least one element selected from the Ti, V, Zr, Nb, Mo, Hf, Ta, and W.  Abstract; para. [0011].  M is present in an amount ranging from greater than zero to 10 at.% (0 < a+b ≤ 0.10).  Abstract; para. [0011].  Where Ti is the only element selected, its quantity ranges from greater than zero to 10 at.% (a = 0 and 0 < b ≤ 0.10).
B is present in an amount of 2-20 at.% (0.02 ≤ c ≤ 0.20).  Abstract; para. [0011].
Si is present in an amount of 0-20 at.% (0 ≤ e ≤ 0.20).  Abstract; para. [0011].
C is present in an amount of greater than zero to 2 at.% (0 < g ≤ 0.02).  Abstract; para. [0011].
P can substitute for up to 50% of Si and B.  Para. [0017].  For a total amount of B and Si of 2-40 at.%, P could range from 1 at.% to 20 at.% (0.01 ≤ d ≤ 0.20).
S can substitute for up to 50% of M.  Para. [0018].  For a M amount ranging from greater than zero to 10 at.%, S would be up to 5 at.% (f ≤ 0.05).
Co and Ni may be substituted in part for Fe (para. [0016]), which means that Co and Ni are optional can be zero percent (α is 0).
Cu may be substituted in part for Fe.  Para. [0016].  Al can be substituted in part for Si and B.  Para. [0017].  Mn, Ag, Zn, Sn, As, Sb, Cr, Bi, N, O, and rare earth elements can be substituted in part for M.  Para. [0018].  This means that these elements are optional and can be zero percent (β is 0).  Therefore, α + β can be zero.
The overlap between the ranges taught in the prior art and recited in the claims creates a prima facie case of obviousness because there is utility over an entire range disclosed in the prior art.  MPEP § 2144.05(I).       
Regarding claim 4, the nanocrystal grains are less than or equal to 50 nm (para. [0019]), which overlap the claimed range.
Regarding claim 5, M can be two metals, such as Ti and Nb, present each in an amount of 2.6% and 0.2%, respectively.  Table 2 – Present invention example No. 5.  The ratio of Ti to Ti+Nb (b/(a+b) = 0.2/(2.6+0.2)) is 0.07, which falls within the claimed range.
Regarding claims 8 and 9, Co and Ni may be substituted in part for Fe (para. [0016]), which means that Co and Ni are optional can be zero percent (α is 0).  If α is zero, then multiplying it by the Fe content (1-(a+b+c+d+e+f+g)) would be zero.
Regarding claims 10 and 11, Cu may be substituted in part for Fe.  Para. [0016].  Al can be substituted in part for Si and B.  Para. [0017].  Mn, Ag, Zn, Sn, As, Sb, Cr, Bi, N, O, and rare earth elements can be substituted in part for M.  Para. [0018].  This means that these elements are optional and can be zero percent (β is 0).  If β is zero, then multiplying it by the Fe content (1-(a+b+c+d+e+f+g)) would be zero.
Regarding claim 13, the alloy can be in the formed from ribbon-shaped pieces.  Claim 19.
Regarding claim 14, the alloy can be in the form powder.  Para. [0024].
Regarding claim 16, the alloy can be made into a magnetic core (magnetic device) and can be used in transformers, reactor choke coils, and noise suppression components (magnetic devices).  Title; para. [0002].

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2019/0156975 (A1) to Urata et al. discloses a soft magnetic powder of the formula Fe-Si-B-P-Cr-M and where the Fe can be substituted for 3 at.% or less Ti.  Abstract; para. [0029].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANESSA T. LUK whose telephone number is (571)270-3587.  The examiner can normally be reached Monday-Friday 9:30 AM - 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D. Hendricks, can be reached at 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VANESSA T. LUK/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        
September 29, 2021